              Case 2:19-bk-51621-MPP                             Doc 5 Filed 08/08/19 Entered 08/08/19 10:34:37                  Desc
                                                                 Main Document    Page 1 of 5

 Fill in this information to identify your case:

 Debtor 1                  Joshua Lee LaForce
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name

                                                      EASTERN DISTRICT OF TENNESSEE, NORTHEASTERN
 United States Bankruptcy Court for the:              DIVISION

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Appalachian Lending                                  Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Non-PMSI in Household Goods                       Reaffirmation Agreement.
    property              and/or Household Furnishings                      Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Covington Credit                                     Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Non-PMSI in Household Goods                       Reaffirmation Agreement.
    property              and/or Household Furnishings                      Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Eagle Financial                                      Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        Non-PMSI in Household Goods                       Reaffirmation Agreement.
    property              and/or Household Furnishings                      Retain the property and [explain]:

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-51621-MPP                               Doc 5 Filed 08/08/19 Entered 08/08/19 10:34:37                                Desc
                                                                 Main Document    Page 2 of 5

 Debtor 1      Joshua Lee LaForce                                                                     Case number (if known)


    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     OneMain Financial, Inc.                                  Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Non-PMSI in Household Goods                         Reaffirmation Agreement.
    property            and/or Household Furnishings                        Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Regional Finance                                         Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      Non-PMSI in Household Goods                         Reaffirmation Agreement.
    property            and/or Household Furnishings                        Retain the property and [explain]:
    securing debt:                                                        avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Santander Consumer USA                                   Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2018 Jeep Renegade 7,000                                 Reaffirmation Agreement.
    property       miles                                                    Retain the property and [explain]:
    securing debt: NADA: $17,496.00

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:19-bk-51621-MPP                               Doc 5 Filed 08/08/19 Entered 08/08/19 10:34:37                     Desc
                                                                 Main Document    Page 3 of 5

 Debtor 1      Joshua Lee LaForce                                                                    Case number (if known)



 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Joshua Lee LaForce                                                       X
       Joshua Lee LaForce                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        August 8, 2019                                                   Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:19-bk-51621-MPP                               Doc 5 Filed 08/08/19 Entered 08/08/19 10:34:37   Desc
                                                                 Main Document    Page 4 of 5

                                                               United States Bankruptcy Court
                                                   Eastern District of Tennessee, Northeastern Division
 In re      Joshua Lee LaForce                                                                    Case No.
                                                                               Debtor(s)          Chapter    7



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on August 8, 2019, a copy of Debtor's Statement of Intention was served electronically to the
U.S. Trustee and Chapter 7 Trustee and by United States mail, first class, postage prepaid to the following:

 Appalachian Lending
 1613 W Market St
 Johnson City, TN 37604
 Appalachian Lending
 2705 Fort Henry Drive
 Kingsport, TN 37664
 Covington Credit
 Attn: Bankruptcy
 1732 North Eastman Road Suite 2-A
 Kingsport, TN 37664
 Eagle Financial
 Attn: Bankruptcy Dept
 1101 East Stone Drive #7
 Kingsport, TN 37660
 Eagle Financial Services, Inc.
 c/o Incorp Services, Inc.
 216 Centerview Dr
 Suite 317
 Brentwood, TN 37027-3226
 OneMain Financial Services Inc.
 c/o Kevin J. Jones, Esq.
 1801 8th Ave S, Suite 100
 Nashville, TN 37203-5038
 OneMain Financial, Inc.
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 Paulletta Berry
 665 Bancroft Chapel Road
 Kingsport, TN 37660
 Regional Finance
 Attn: Bankruptcy
 421 West Stone Drive Suite 3
 Kingsport, TN 37660
 Regional Finance Corporaiton
 of Tennessee
 c/o C T Corporation System
 300 Montvue Rd
 Knoxville, TN 37919-5546
 Santander Consumer USA
 Attn: Bankruptcy
 10-64-38-Fd7 601 Penn St
 Reading, PA 19601
 Santander Consumer USA Inc.
 c/o C T Corporation System
 300 Montvue Road
 Knoxville, TN 37919-5546
 Southern Finance of Tennessee, Inc.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
            Case 2:19-bk-51621-MPP                               Doc 5 Filed 08/08/19 Entered 08/08/19 10:34:37   Desc
                                                                 Main Document    Page 5 of 5
 c/o C T Corporation System
 300 Montvue Rd
 Knoxville, TN 37919-5546



                                                                            /s/ Jeremy D. Jones BPR#032527
                                                                            Jeremy D. Jones BPR#032527
                                                                            Dean Greer & Associates
                                                                            2809 East Center Street
                                                                            P. O. Box 3708
                                                                            Kingsport, TN 37664
                                                                            423-246-1988
                                                                            bankruptcy@deangreer.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
